Citation Nr: 1631853	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral sciatic nerve condition with bilateral leg inhibition of muscle control.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's appeal was previously before the Board in November 2015.    

In November 2015, the Board reopened and remanded the Veteran's claim for service connection for left thoracic outlet syndrome with thoracic degenerative arthritis, and in a March 2016 rating decision, service connection was granted.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's representative requested the withdrawal of the Veteran's appeal for service connection for a bilateral sciatic nerve condition with bilateral leg inhibition of muscle control, in written correspondence received in June 2016.

CONCLUSION OF LAW

The criteria for withdrawal for the appeal of entitlement to service connection for a bilateral sciatic nerve condition with bilateral leg inhibition of muscle control have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In this case, the Veteran's representative submitted writing in June 2016 which included the Veteran's name, claim number, and a statement that the claim for service connection for a bilateral sciatic nerve condition was to be withdrawn.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Therefore, the Board finds that the criteria for withdrawal of an appeal have been met.  38 C.F.R. § 20.204

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the claim of service connection for a bilateral sciatic nerve condition with bilateral leg inhibition of muscle control is not appropriate and the Veteran's appeal should be dismissed.  Id.  

ORDER

Entitlement to service connection for a bilateral sciatic nerve condition with bilateral leg inhibition of muscle control is dismissed.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


